DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of species a in the reply filed on 03/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement (IDS) submitted on 12/23/2019 was filed and considered by the examiner.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claims 1-10 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that an electro-optical device comprising a combination of various elements as claimed more specifically one of a first flexible wiring substrate or a second flexible wiring substrate including a monitor pad electrically coupled to at least one of a plurality of output terminals of a first driving IC or a second driving IC, and the other of the first flexible wiring substrate or the second flexible wiring substrate includes an opening provided in a position overlapping the monitor pad as set forth in claims 1-2.
The closest reference, Oh, US 2019/0245283 A1, only discloses an electro-optical panel including a first terminal group and a second terminal group for external coupling that are provided in order from an end portion of the electro-optical panel to a first direction at an interval, a first flexible wiring substrate electrically coupled to the first terminal group, and at which a first driving IC is mounted and a second flexible wiring substrate that overlaps the first flexible wiring substrate, and is electrically coupled to the second terminal group, and at which a second driving IC is mounted, as well as monitor pads (e.g., aligned mark AM11/AM21); Oh fails to disclose a monitor pad electrically coupled to at least one of a plurality of output terminals of a first driving IC or a second driving IC, and an opening provided in a position overlapping the monitor pad(s) as claimed.
Claims 3-10 and 15 are allowed by virtue of their dependency.
This application is in condition for allowance except for the following formal matters: 
Claims 1-2 are allowable. Claims 11-14, previously canceled as a result of a restriction requirement, require all the limitations of the allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species a and b, as set forth in the Office action mailed on 02/16/2022, is hereby withdrawn and claims 11-14 would be reinstated and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871